DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,489,508. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 11,182,172. The A method for transitioning between operating systems, the method comprising: writing state data of a first operating system to volatile memory of a compute device based on an operating system toggle event limitation of US Patent No. 11,182,172 having limitations monitor for the operating system toggle event while the first operating system is executed on the compute device. The difference is the claims US Patent No. 11,182,172 having the limitations execute a second operating system after the state data has been written to the volatile memory of the compute device; and write out circuitry to copy the state data of the first operating system from the volatile memory to non-volatile memory while the second operating system is executed on the compute device which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/531,350 into the narrower limitation of the U.S. Patent No. 11,182,172 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 11 and 16 of the instant application, they have similar limitations and are anticipatory by claim 1 of the U.S. Patent No. 11,182,172.

Instant Application No. 17/531,350 
Claim 1. An apparatus to transition between operating systems, the apparatus comprising: 

reserved copy circuitry to copy state data of a first operating system from a first portion of first memory to a second portion of the first memory in response to an operating system toggle event; 
toggle event circuitry to, in response to a determination that the state data has been copied to the second portion of the first memory, initiate execution of a second operating system, the second operating system loaded from a hibernation file in second memory; and write out circuitry to copy the state data of the first operating system from the second portion of the first memory to the hibernation file while the second operating system is executed on the apparatus.
16. An apparatus comprising:
an interface to:
write state data of a first operating system to first memory based on an operating system toggle event; and write the state data of the first operating system to second memory while a second operating system is executed; and at least one processor to execute instructions to:
monitor for the operating system toggle event while the first operating system is executed on the apparatus; and
execute the second operating system after the state data has been written to the first memory.


US Patent No. 11,182,172.
Claim 1.  A compute device to transition between operating systems, the compute device comprising: 
reserved copy circuitry to write state data of a first operating system to volatile memory based on an operating system toggle event; toggle event circuitry to: monitor for the operating system toggle event while the first operating system is executed on the compute device; and execute a second operating system after the state data has been written to the volatile memory of the compute device; and write out circuitry to copy the state data of the first operating system from the volatile memory to non-volatile memory while the second operating system is executed on the compute device.

5. One or more non-transitory, machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, causes a compute device to: write state data of a first operating system to volatile memory of the compute device based on an operating system toggle event; monitor for the operating system toggle event while the first operating system is executed on the compute device; execute a second operating system after the state data has been written to the volatile memory of the compute device; and copy the state data of the first operating system from the volatile memory to non-volatile memory while the second operating system is executed on the compute device.






	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Li et al. (US Patent Publication No. 20080162901). 
	Regarding claim 16, Li discloses an apparatus comprising: an interface to: write state data of a first operating system to first memory based on an operating system toggle event [par. 0034; par. 0037; receiving a switching command and initiating the OS switching implies determining whether an OS toggle event is received]; and write the state data of the first operating system to second memory while a second operating system is executed [par. 0032, lines 9-11, par. 0035; par. 0037; figure 3, step 301]; and at least one processor to execute instructions to: monitor for the operating system toggle event while the first operating system is executed on the apparatus [par. 0034; par. 0037; par. 0046; OS switching is performed both ways based on the figure 3; par. 0051-0052; switches from Windows 98 to windows XP and then switches back from windows XP to Windows 98 based on another/2nd switching command]; and execute the second operating system after the state data has been written to the first memory [par. 0038-0039; par. 0042, par. 0045; figure 3, step 302, 303, 306, 307].
 	Regarding claim 17, Li discloses wherein the first memory is volatile memory [par. 0032, lines 1-3, lines 9-1; figure 3, step 301, 302; context of the OS is copied to the RAM [volatile memory].
	Regarding claim 19, Li discloses wherein the state data is first state data, the at least one processor to execute the instructions to cause the second memory to store second state data of the second operating system in a hibernation file while the apparatus is in a hibernation power management state [par. 0034; par. 0037; par. 0046; OS switching is performed both ways based on the figure 3; par. 0051-0052; switches from Windows 98 to windows XP and then switches back from windows XP to Windows 98 based on another/2nd switching command].
	Regarding claim 20, Li discloses wherein the at least one processor is to execute the instructions to intercept an operation associated with the hibernation file, the operation generated when the apparatus enters the hibernation power management state [par. 0040, par. 0044; context of the previously stored data is loaded in the RAM and executed from the RAM which implies accessing the data from the RAM].
	Regarding claim 21, Li discloses wherein the at least one processor is to execute the instructions to route the operation to the first memory [par. 0038-0039; par. 0042, par. 0045; figure 3, step 302, 303, 306, 307].




 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Publication No. 20080162901) in view of Liu et al. (US Patent Publication No. 20150198999).
 	Regarding claim 18, Liu discloses wherein the second memory is a solid-state drive; however Liu teaches wherein the non-volatile memory comprises a solid-state drive [par. 0027, lines 1-3]. It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to implement the feature of Li into the device of Liu to have a solid state drive as a non-volatile memory. The modification would have been obvious because one of the ordinary skills of the art would implement the feature of Liu to have solid state drive as a non-volatile memory as the solid state drive is a well known non-volatile memory that is widely used for its a faster read/write speed than a traditional hard-drive which will allow a fast data access and improved performance of the context switching function of Liu’s invention.

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1 and 11 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Li et al. (US Patent Publication No. 20080162901) in view of Liu et al. (US Patent Publication No. 20150198999) combination fail to disclose or suggest one or more of the features of the independent claims 1 and 11.
In summary, Li discloses OS switching is performed both ways based on the figure 3; par. 0051-0052; switches from Windows 98 to windows XP and then switches back from windows XP to Windows 98 based on another/2nd switching command.
Lui teaches a solid state drive as a non-volatile memory.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 11.
Specifically, the prior arts fail to teach an apparatus to transition between operating systems, the apparatus comprising: reserved copy circuitry to copy state data of a first operating system from a first portion of first memory to a second portion of the first memory in response to an operating system toggle event; toggle event circuitry to, in response to a determination that the state data has been copied to the second portion of the first memory, initiate execution of a second operating system, the second operating system loaded from a hibernation file in second memory; and write out circuitry to copy the state data of the first operating system from the second portion of the first memory to the hibernation file while the second operating system is executed on the apparatus. The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-10 and 12-15 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Largmen et al. (US Patent Application Publication No. 2002/0188887) discloses data storage devices, ROM, programmable logic controllers, circuit boards, etc., which led to a whole new approach to the repair process. To clarify this, in addition to software triggering the switching process, we found a way to replace most or all the switching process with software, or to use the software switching replacement in conjunction with the hardware switching.
	Fujioka (US Patent Application Publication No. 2009/0287571) discloses a graphical user interface including at least one application software, which at least one application software includes at least one embedded content, launched within said at least one application space.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171